            Case 2:21-cv-01281-JAD-BNW Document 8 Filed 08/14/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 MAZEN ALOTAIBI,                                          Case No.: 2:21-cv-01281-JAD-BNW

 4           Petitioner

 5 v.                                                     Order Directing Service of Petition on
                                                        Respondents and Directing Respondents to
 6 RENEE BAKER,                                                   Respond to Petition

 7           Respondents                                                 [ECF No. 1]

 8

 9          Mazen Alotaibi brings this habeas action, seeking relief from his state-court conviction

10 for burglary, first-degree kidnapping, sexual assault with a minor under 14 years of age,

11 lewdness with a child under the age of 14, and coercion. Having reviewed the petition under

12 Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, I direct

13 service of the petition upon respondents for them to file a response.

14          IT THEREFORE IS ORDERED that the Clerk of Court:

15      •   ADD Aaron Ford, Attorney General for the State of Nevada, as counsel for respondents;

16          and

17      •   Provide copies of this order and all prior filings to the Attorney General in a manner

18          consistent with the Clerk’s current practice, such as regeneration of notices of electronic

19          filing to the office of the Attorney General only.

20          IT FURTHER IS ORDERED that respondents have until October 15, 2021, to file a

21 response to the petition, including potentially by motion to dismiss. Petitioner may file a reply

22 within 30 days of service of an answer. The response and reply time to any motion filed by

23
           Case 2:21-cv-01281-JAD-BNW Document 8 Filed 08/14/21 Page 2 of 2




 1 either party, including a motion filed in lieu of a pleading, will be governed instead by Local

 2 Rule LR 7-2(b).

 3         IT FURTHER IS ORDERED that any procedural defenses raised by respondents to the

 4 petition must be raised together in a single consolidated motion to dismiss. In other words, the

 5 court does not wish to address any procedural defenses raised herein either in serial fashion in

 6 multiple successive motions to dismiss or embedded in the answer. Procedural defenses omitted

 7 from such motion to dismiss will be subject to potential waiver. Respondents must not file a

 8 response in this case that consolidates their procedural defenses, if any, with their response on

 9 the merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly

10 lacking merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a)

11 they must do so within the single motion to dismiss not in the answer; and (b) they must

12 specifically direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

13 Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses,

14 including exhaustion, may be included with the merits in an answer. All procedural defenses,

15 including exhaustion, instead must be raised by motion to dismiss.

16         IT FURTHER IS ORDERED that, in any answer filed on the merits, respondents must

17 specifically cite to and address the applicable state court written decision and state court record

18 materials, if any, regarding each claim within the response as to that claim.

19         IT FURTHER IS ORDERED that the court waives the requirements of Local Rule LR IC

20 2-2(g). Paper copies of any electronically filed exhibits need not be provided to chambers or to

21 the staff attorney, unless later directed by the court.

22         Dated: August 14, 2021

23                                                           _________________________________
                                                             U.S. District Judge

                                                      2
